                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OSCAR GILBERTO PATINO,                              Case No. 19-cv-04462-SVK
                                   8                    Plaintiff,                           ORDER DIRECTING SERVICE BY
                                                                                             CLERK ON CALIFORNIA ATTORNEY
                                   9             v.                                          GENERAL
                                  10     CRAIG KOENIG,
                                  11                    Defendant.

                                  12          On August 1, 2019, Petitioner Oscar Patino filed a petition for writ of habeas corpus (the
Northern District of California
 United States District Court




                                  13   “Petition”). ECF 1. On October 28, 2019, the Court issued an Order to Show Case (the “OSC”)

                                  14   that included the following requirements: (1) “Petitioner shall serve Respondent [Craig Koenig]

                                  15   and Respondent’s attorney, the Attorney General of the State of California, with a copy of this

                                  16   order and the petition with all attachments”; and (2) “[t]he Clerk shall send a notice to Respondent

                                  17   regarding consenting to or declining the jurisdiction of a magistrate judge.” Dkt. 5.

                                  18          On October 28, 2019, the Clerk sent a consent/declination form to the Attorney General of

                                  19   the State of California (the “California AG”). Dkt. 7.
                                              Respondent has not yet appeared in this action, filed a response to the Petition, or filed a
                                  20
                                       completed consent/declination form. On February 3, 2020, the Court ordered Petitioner to provide
                                  21
                                       a status report. Dkt. 8. Petitioner filed a response, stating that Respondent had been served with
                                  22
                                       the Petition and the OSC on November 26, 2019 and that “the deadline for the respondent’s
                                  23
                                       answer, to the best knowledge of petitioner’s counsel, is February 25, 2020.” Dkt. 9. Petitioner’s
                                  24
                                       status report included a receipt showing payment for “Click-N-Ship” service on November 26,
                                  25
                                       2019, but the receipt did not identify the recipient or contents of the mailing. Id.
                                  26
                                              On March 10, 2020, when Respondent still had not made an appearance or filed a response
                                  27
                                       to the Petition, the Court issued a notice setting a telephonic status conference for March 17, 2020.
                                  28
                                   1   Dkt. 10. Following the status conference, at which Petitioner’s counsel appeared by telephone and

                                   2   Respondent did not appear, the Court ordered Petitioner to file a proof of service of the Petition

                                   3   and the OSC that contained the information required under Civil Local Rule 5-5(a)(2), i.e., the

                                   4   date, place and manner of service and the names, street address, or electronic address of the

                                   5   persons served, certified by the person who made service. Dkt. 12.

                                   6          On March 20, 2020, Petitioner filed a proof of service indicating that the Petition, the OSC,

                                   7   and other documents had been served by mail on Respondent on November 26, 2019. Dkt. 14.
                                       The proof of service did not state that service had been made on the California AG, as required
                                   8
                                       under the OSC. See Dkt. 5.
                                   9
                                              For the avoidance of further delay, the Court ORDERS the Clerk of Court to serve the
                                  10
                                       following on the Attorney General of the State of California:
                                  11
                                              (1) The Petition with all attachments (Dkt. 1);
                                  12
Northern District of California




                                              (2) The Court’s October 28, 2019 Order to Show Cause (Dkt. 5);
 United States District Court




                                  13
                                              (3) Another copy of the consent/declination notice; and
                                  14
                                              (4) A copy of this order.
                                  15
                                              SO ORDERED.
                                  16
                                       Dated: March 24, 2020
                                  17

                                  18

                                  19                                                                SUSAN VAN KEULEN
                                                                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
